Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-18 are allowed. The following is the examiner’s statement for allowance. As per claims 1 and 10, the prior art does not disclose or suggest the following: 
“…the preset standing condition is that the current in the state data of the battery cell is less than a preset current threshold, wherein a length of the voltage data in the state data of the battery cell is greater than a preset length; calculating an estimated steady-state Open Circuit Voltage (OCV) value according to the state data of the battery cell, under a condition that a change value of the voltage data in the state data of the battery cell is greater than a preset change threshold…” in combination with the remaining limitations of independent claims 1 and 10. Dependent claims 2-9 and 11-18 are also allowed.

The examiner found SONG et al. (US 2018/0136283 A1, hereinafter SONG) and MIKUTEIT et al. (US 2013/0275067 A1, hereinafter MIKUTEIT) to be the closest prior art of record.
ZHANG discloses method and apparatus for estimating a battery state. A method of estimating a battery state that includes determining whether a previous state to a rest state of a battery is a charging state or a discharging state; selecting a current profile comprising one or both of a charging pulse and a discharging pulse based on the previous state of the battery; stabilizing an open circuit voltage (OCV) of the battery by applying the current profile to the battery; and measuring the stabilized OCV. MIKUTEIT discloses a state of charge error 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Omar whose telephone number (571)270-7165.  The examiner can normally be reached between 09:00 am-18:00 EST.
	
/AHMED  OMAR/
Examiner, Art Unit 2859

/EDWARD TSO/Primary Examiner, Art Unit 2859